PER CURIAM.
This proceeding ivas begun October 21, 1889, and is not affected by chapter 23 of the Code of Civil Procedure, which went into effect May 1, 1890. The appeal from the order of confirmation does not bring before this court for review any errors committed before the commissioners who were appointed to assess the damages. In order to raise these questions, the award must be appealed from as prescribed by section 18, c. 140, of the Laws of 1850.1 We think, therefore, that the order appealed from should be affirmed, with $10 costs and disbursements.

The material portion of Laws 1850, c. 140, 8 18, is as follows: “Within twenty days after the confirmation of the report of the commissioners, as provided for in the seventeenth section of this act, either party may appeal by notice in writing to the other to the supreme court from the appraisal and report of the commissioners. Such appeal shall be heard by the supreme court at any general or special term. * * * On hearing of such appeal, the court may direct a new appraisal before the same or new commissioners. The second report shall be final and conclusive on all parties interested.